                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

REGINA RATOMA BERTRAND
FAZEN,

             Plaintiff,

v.                           //           CIVIL ACTION NO. 1:18CV64
                                               (Judge Keeley)

NANCY BERRYHILL, Acting
Commissioner of Social Security,

             Defendant.


 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       [DKT. NO. 17], AND DISMISSING THE CASE WITH PREJUDICE

     On March 26, 2018, the plaintiff, Regina Ratoma Bertrand Fazen

(“Fazen”), filed a complaint seeking review of the adverse decision

of the defendant, Nancy Berryhill, Acting Commissioner of Social

Security (“the Commissioner”) (Dkt. No. 1). On December 20, 2018,

the Honorable Michael J. Aloi, United States Magistrate Judge,

issued a Report and Recommendation (“R&R”), recommending that the

Court affirm the Commissioner’s decision (Dkt. No. 18). Pending

before the Court are Fazen’s timely objections to the Magistrate

Judge’s recommendations (Dkt. No. 19).

     For the reasons that follow, the Court OVERRULES Fazen’s

objections    (Dkt.   No.   19)   and   ADOPTS   the   R&R   (Dkt.   No.   18).

Accordingly, it DENIES Fazen’s motion for summary judgment (Dkt.
FAZEN V. BERRYHILL                                                        1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       [DKT. NO. 17], AND DISMISSING THE CASE WITH PREJUDICE

No. 13), GRANTS the Commissioner’s motion for summary judgment

(Dkt. No. 17), AFFIRMS the Commissioner’s decision, and DISMISSES

this case WITH PREJUDICE.

                              I. BACKGROUND

     The Court has jurisdiction over this case pursuant to 42

U.S.C. § 405(g) and 42 U.S.C. § 1383(c)(3). As part of its review

of the R&R, the Court incorporates by reference Magistrate Judge

Aloi’s   thorough   recitation     of       the    facts   surrounding    Fazen’s

disability insurance benefits (“DIB”) and supplemental security

income   (“SSI”)    claims,   as   well       as    his    articulation    of   the

Commissioner’s five-step evaluation process (Dkt. No. 18 at 2-32).

Because Fazen’s arguments on appeal relate only to her alleged

mental impairments, the Court focuses its discussion on that issue.

A.   Factual

     The record reflects that Fazen began seeing psychiatrist

Alfredo Aguirre, M.D. (“Dr. Aguirre”) no later than December 2011,

at which time she reported feelings of anxiety, anger, frustration,

and moodiness, a personal history of anxiety, depression and

migraine headaches, and a family history of bipolar disorder (Dkt.

No. 9-9 at 41). On December 7, 2011, Dr. Aguirre diagnosed Fazen


                                        2
FAZEN V. BERRYHILL                                                           1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       [DKT. NO. 17], AND DISMISSING THE CASE WITH PREJUDICE

with major depression, anxiety disorder, and panic disorder, and

prescribed an antidepressant. Id. at 41. Dr. Aguirre continued to

treat Fazen once every one to two months over the next several

years,       prescribing    various   mental     health        medications    as   she

continued to report symptoms of anxiety and depression.

        On   August   2,    2012,   Fazen,     then   36   years     old,    filed   a

“protective”       application      for    disability      insurance        benefits,

alleging an onset date of June 1, 2012 (Dkt. No. 9-7 at 1-8). On

March     25,    2014,     Dr.   Aguirre   completed       a    Mental   Impairment

Questionnaire at the request of the state agency (Dkt. No. 9-10 at

30-39). Dr. Aguirre opined that Fazen had marked daily living

restrictions; extreme social functioning difficulties; extreme

concentration, persistence, or pace difficulties; and one or two

extended episodes of decompensation within a 12-month period. Id.

at 34. He also indicated, however, that Fazen was not limited in

understanding and remembering short and simple instructions and was

only moderately limited in remembering locations and work-like

procedures. Id. at 36.

        In terms of concentration and persistence, Dr. Aguirre opined

that, with the exception of marked limitations in the abilities to


                                           3
FAZEN V. BERRYHILL                                                    1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       [DKT. NO. 17], AND DISMISSING THE CASE WITH PREJUDICE

carry out detailed instructions and to sustain an ordinary routine

without special supervision, Fazen was only moderately limited in

other    abilities    in     this   category,    including    the   following:

carrying     out    simple   instructions;      maintaining   attention   and

concentration for extended periods; performing activities within a

schedule, maintaining regular attendance, and being punctual;

working in coordination with or proximity to others without being

distracted     by    them;     making   simple    work-related      decisions;

completing a normal workday and workweek without interruptions from

psychologically based symptoms; and performing at a consistent pace

without an unreasonable number and length of rest periods. Id. at

36-37.

        Dr. Aguirre further opined that, while Fazen was markedly

limited in adaptation (i.e.,, the ability to respond appropriately

to changes in the work setting) and some social interaction

abilities (e.g., the ability to accept instructions and respond

appropriate to criticism from supervisors), there was no evidence

that she was limited in her abilities to get along with coworkers

or   peers    without    distracting    them     or   exhibiting    behavioral




                                        4
FAZEN V. BERRYHILL                                        1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
       [DKT. NO. 17], AND DISMISSING THE CASE WITH PREJUDICE

extremes, or to maintain socially appropriate behavior and to

adhere to basic standards or neatness or cleanliness. Id. at 37-38.

B.   Procedural

     The Commissioner denied Fazen’s claims at both the initial and

reconsideration levels (Dkt. No. 9-5 at 3-7, 12-18). Upon Fazen’s

request, Administrative Law Judge Karen B. Kostol (“ALJ”) held a

hearing on May 8, 2014 (Dkt. No. 9-3 at 2-25), following which she

denied Fazen’s claim (Dkt. No. 9-4 at 51-66). Fazen sought review

from the Appeals Council, which remanded the case to the ALJ. Id.

at 71-74.

     Following a supplemental hearing on December 5, 2016 (Dkt. No.

9-2 at 50-81), the ALJ entered a second decision denying Fazen’s

claims on August 29, 2017. Id. at 21-46. On January 26, 2018, the

Appeals Council denied Fazen’s request for review, id. at 2-4,

which made the ALJ’s second decision the final decision of the

Commissioner. Thereafter, on March 26, 2018, Fazen filed suit in

this Court, seeking reversal of the Commissioner’s final decision

(Dkt. No. 1). The Commissioner answered the complaint and filed the

administrative record on May 31, 2018 (Dkt. Nos. 8, 9).




                                5
FAZEN V. BERRYHILL                                        1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

     In her motion for summary judgment, Fazen argued that the

Commissioner committed reversible error by failing to comply with

20 C.F.R. § 416.927 when she assigned “less weight” to the medical

opinion of Fazen’s treating physician, Dr. Aguirre, which rendered

the decision contrary to the law and unsupported by substantial

evidence (Dkt. Nos. 13 at 1; 13-1 at 9-13). She requests that the

Court remand the case to the Commissioner “for a correction of the

errors” (Dkt. No. 13-1 at 13).

     In the R&R, Magistrate Judge Aloi rejected each of Fazen’s

contentions (Dkt. No. 18). Following a careful review of the

record, id. at 3-31, he concluded that the ALJ had applied the

proper standards of law, and that her decision to deny benefits was

supported by substantial evidence. Id. at 35-43. Specifically, he

found substantial evidence to support the ALJ’s decision to afford

less weight to Dr. Aguirre’s medical opinion, and also found that

the ALJ had sufficiently explained her decision so as to permit

meaningful review. Id. at 40-43.

     Fazen filed timely objections to the R&R, in which she argues

that Magistrate Judge Aloi “fail[ed] to perform a full judicial

review of the issues and evidence” prior to concluding that the


                                   6
FAZEN V. BERRYHILL                                         1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

ALJ’s evaluation of Dr. Aguirre’s opinion was proper (Dkt. No. 18

at 2-7). In response, the Commissioner argues that substantial

evidence supports the ALJ’s decision to discount Dr. Aguirre’s

opinion, and that the ALJ’s explanation was “more than sufficient”

to allow this Court to conduct meaningful review (Dkt. No. 19 at 1-

4).

                      II. STANDARDS OF REVIEW

A.    The Magistrate Judge’s R&R

      Pursuant to 28 U.S.C. § 636(b)(1)(c), the Court must review de

novo any portion of the magistrate judge’s recommendation to which

objection is timely made. The Court, however, will uphold those

portions of the R&R to which no objection is made unless they are

“clearly erroneous.” See Diamond v. Colonial Life & Accident Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005). Because Fazen filed

objections to the R&R (Dkt. No. 19), the Court will review de novo

all those portions of the R&R to which she has objected.

B.    The ALJ’s Decision

      Importantly, the question presented is not whether Fazen is

disabled. See Mayer v. Astrue, 662 F.3d 700, 704 (4th Cir. 2011)

(citing Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996)).


                                   7
FAZEN V. BERRYHILL                                        1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

Judicial review of a final decision regarding disability benefits

is limited to determining whether the ALJ’s findings are supported

by substantial evidence, and whether the ALJ correctly applied the

law. See 42 U.S.C. § 405(g); Milburn Colliery Co. v. Hicks, 138

F.3d 524, 528 (4th Cir. 1998). Accordingly, the Court must not

“reweigh conflicting evidence, make credibility determinations, or

substitute [its] judgment for that of the [ALJ].” Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam) (citation

omitted). It is the duty of the ALJ, not the Court, to make

findings of fact and resolve disputed evidence. King v. Califano,

599 F.2d 597, 599 (4th Cir. 1979).

     Substantial evidence is that which a “reasonable mind might

accept as adequate to support a conclusion.” Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990) (quoting Richardson v.Perales, 402

U.S. 389, 401 (1971)). The “possibility of drawing two inconsistent

conclusions from the evidence does not prevent an administrative

agency’s findings from being supported by substantial evidence.”

Sec’y of Labor v. Mutual Mining, Inc., 80 F.3d 110, 113 (4th Cir.

1996) (quoting Consolo v. Fed. Mar. Comm’n, 383 U.S. 607, 620

(1996)). Rather, “[w]hen conflicting evidence could lead reasonable


                                8
FAZEN V. BERRYHILL                                                              1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

minds to differ regarding whether a claimant is disabled, [the

Court] defer[s] to the ALJ’s disability determination.” Sharp v.

Colvin, 660 F. App’x 251, 256 (4th Cir. 2016) (citing Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2011)).

                                     III. DISCUSSION

       In    her    objections,       Fazen   argues   that   the    ALJ     committed

reversible error by according little weight to the medical opinion

of    her    treating       physician,    Dr.     Aguirre,    and    contends      that

Magistrate Judge Aloi erred by finding that the ALJ’s explanation

provides a sufficient basis on which to uphold the decision (Dkt.

No. 19 at 2-7).

A.     Applicable Law

       An    ALJ     must    accord     controlling     weight      to   a      treating

physician’s medical opinion regarding a claimant’s ability to work,

if that opinion “is well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent with

the    other       substantial       evidence”    in   the    record.      20    C.F.R.

§ 404.1527(c)(2); Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir.

2001);      see    20   C.F.R.   §    404.1527(a)(2).    Thus,      “[b]y       negative

implication, if a physician’s opinion is not supported by clinical


                                              9
FAZEN V. BERRYHILL                                                    1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

evidence or if it is inconsistent with other substantial evidence,

it should be accorded significantly less weight.” Craig v. Chater,

76    F.3d    585,   590   (4th   Cir.   1996);   see   generally   20    C.F.R.

§ 404.1527(c) (describing how medical opinions are to be weighed in

determining entitlement to disability benefits). Ultimately, the

ALJ is not bound by a treating physician’s opinion that a claimant

is disabled or unable to work, because that determination is

reserved for the ALJ. See 20 C.F.R. § 404.1527(d)(1).

       Notably, “[a] necessary predicate to engaging in substantial

evidence review is a record of the basis for the ALJ’s ruling,”

including “a discussion of which evidence the ALJ found credible

and    why,    and   specific     application     of    the   pertinent   legal

requirements to the record evidence.” Monroe v. Colvin, 826 F.3d

176, 189 (quoting Radford v. Colvin, 734 F.3d 288, 295 (4th Cir.

2013)). Where, as here, an ALJ denies a claimant’s application, the

ALJ must state “specific reasons for the weight given to the

treating source’s medical opinion,” to enable reviewing bodies to

identify clearly the reasons for the ALJ’s decision. Sharp, 660 F.

App’x at 257 (citing Social Security Ruling (SSR) 96–2p, 61 Fed.

Reg. 34,490, 34,492 (July 2, 1996)).


                                         10
FAZEN V. BERRYHILL                                       1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

B.   Analysis

     Magistrate Judge Aloi determined the ALJ did not summarily

conclude that Dr. Aguirre’s opinion merited little weight. Cf.

Monroe v. Colvin, 826 F.3d 176, 190–91 (4th Cir. 2016) (holding

ALJ’s statement that “the objective evidence or the claimant’s

treatment history did not support the consultative examiner’s

findings” precluded meaningful review); Reynolds v. Berryhill, No.

1:16CV29, 2017 WL 1128602, at *4 (N.D.W. Va. Mar. 24, 2017)

(holding that the ALJ “provided only a cursory discussion of [the

treating physician]’s opinion before dismissing it”). Rather, in

explaining why she discredited Dr. Aguirre’s opinions, the ALJ

stated that “Dr. Aguirre’s own treatment notes, the claimant’s

conservative treatment, refusal of additional medications, and . .

. noted improvement with continued treatment do not support them”

(Dkt. No. 9-2 at 37).

      “While the ALJ did not cite specific pages in the record,

h[er] explanation relied on and identified . . . particular

categor[ies] of evidence.” Sharp, 660 Fed App’x at 257 (citing 20

C.F.R. § 404.1527(c)(2)). Further, the ALJ provided an “narrative




                               11
FAZEN V. BERRYHILL                                                    1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

discussion” as part of her explanation for the weight she gave to

Dr. Aguirre’s opinion. See Dkt. No. 9-2 at 37.

      The record contains substantial evidence supporting the ALJ’s

conclusion that Dr. Aguirre’s opinion did not merit controlling

weight.   Foremost,      Dr.   Aguirre’s      treatment   notes   indicated

conservative and effective treatment, see e.g., Dkt. No. 9-10 at

43-44 (noting that Fazen had improved on Prozac and denied feelings

of hopelessness, helplessness, suicidal ideation, and psychotic

symptoms), 56-57 (noting that Fazen’s condition was stable on

medication). As observed by the ALJ, Fazen testified that her

prescribed medications helped except when she occasionally needed

marijuana to help calm down (Dkt. No. 9-2 at 64, 79-80). And,

according to Dr. Aguirre’s notes, Fazen consistently refused to

participate in additional treatment, including therapy, which the

ALJ   found   to   be   inconsistent   with   an   individual   who    is   not

satisfied with her functionality (Dkt. No. 9-2 at 37; see Dkt. No.

9-12 at 26).

      Furthermore, as explained by the ALJ (Dkt. No. 9-2 at 36-37),

Dr. Aguirre’s treatment notes consistently indicated no findings of

psychosis or hallucinations. See e.g., Dkt. Nos. 9-9 at 39 (finding


                                       12
FAZEN V. BERRYHILL                                                      1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

Fazen fully oriented with normal perceptions and thought content;

no delusions, hallucinations, or suicidal/homicidal ideation; only

mildly deficient insight and immediate memory; and normal recent

and remote memory), 42 (finding Fazen alert and attentive with a

cooperative attitude and no evidence of delusions, hallucinations,

or cognitive impairment); 9-10 at 54-62 (finding no evidence of

delusions,   hallucinations,     psychomotor       retardation,     cognitive

impairment, or thought disorder); 9-11 at 10-11 (same), 31-32

(same); 9-12 at 26-30 (same)). In fact, Fazen admitted at her

hearings before the ALJ that there was no current diagnosis or

treatment for alleged dissociations or “multiple personalities”

(Dkt. Nos. 9-2 at 68-69, 9-3 at 16-18).

       The ALJ also was entitled to consider whether Dr. Aguirre’s

opinion was inconsistent with other material evidence, including

the opinions of the state agency psychological consultants, Philip

Comer, Ph.D. and Jeff Boggess, Ph.D. (Dkt. No. 9-2 at 38-39).

Contrary to Dr. Aguirre’s opinion, Drs. Comer and Boggess agreed

that    Fazen’s   medical    records       reflected     mild   daily    living

restrictions,     moderate   social        functioning    difficulties,     and

moderate concentration, persistence, or pace difficulties (Dkt. No.


                                      13
FAZEN V. BERRYHILL                                                       1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

9-4 at 30, 43). Also, contrary to Dr. Aguirre’s opinion, in their

residual functional capacity assessments, Drs. Comer and Boggess

concluded that Fazen had the mental and emotional capacity for work

activity    in   an    environment      with    limited      social   interaction

requirements. Id.          at 34, 47. Drs. Comer and Boggess further

concluded that Fazen had no understanding or memory limitations,

and was no more than moderately limited in her ability to sustain

concentration and persistence. Id. at 32-33, 46-47.

      Based on this other evidence, the ALJ was “not obligated to

adopt” Dr. Aguirre’s opinion about Fazen’s ability to work. Sharp,

660   Fed   App’x     at   257;   see   also   20   C.F.R.    §   404.1527(d)(1).

Moreover, the Court may not reweigh the evidence and must defer to

the ALJ’s determination when, as here, conflicting evidence might

lead reasonable minds to disagree as to whether Fazen was disabled.

See Hancock, 667 F.3d at 472; Johnson, 434 F.3d at 653.

      For these reasons, the Court concludes that the stated,

specific reasons for the weight given to Dr. Aguirre’s medical

opinion provide a sufficient basis on which to uphold the ALJ’s

decision. The Court agrees with Magistrate Judge Aloi’s finding

that substantial evidence exists to support the ALJ’s decision to


                                         14
FAZEN V. BERRYHILL                                          1:18CV64

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
  [DKT. NO. 18], DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
 [DKT. NO. 13], GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
              [DKT. NO. 17], AND DISMISSING THE CASE

afford less weight to Dr. Aguirre’s opinion, and that the ALJ

sufficiently explained her decision so as to permit this Court’s

meaningful review.

                           IV. CONCLUSION

     In conclusion, for the reasons discussed, the Court:

     1)   ADOPTS the R&R (Dkt. No. 18);

     2)   OVERRULES Fazen’s objections (Dkt. No. 19);

     3)   DENIES Fazen’s Motion for Summary Judgment (Dkt. No. 13);

     4)   GRANTS the Commissioner’s Motion for Summary Judgment

          (Dkt. No. 17); and

     5)   DISMISSES this civil action WITH PREJUDICE and DIRECTS

          that it be stricken from the Court’s active docket.

     It is so ORDERED.

     The Court DIRECTS the Clerk to enter a separate judgment order

and to transmit copies of both orders to counsel of record.

Dated: February 27, 2019



                                      /s/ Irene M. Keeley
                                      IRENE M. KEELEY
                                      UNITED STATES DISTRICT JUDGE




                                 15
